Citation Nr: 1453925	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-22 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to an increased rating in excess of 50 percent for PTSD.  The Veteran's claim for TDIU must also be remanded because there is insufficient medical evidence for the Board to adjudicate the issue.  

Regarding the Veteran's claim of entitlement to an increased disability rating for PTSD, a remand is necessary to obtain a new VA examination.  Over the course of his treatment, the Veteran has received diagnoses of PTSD, depressive syndrome not otherwise specified, mood disorder, and alcohol abuse.  The VA examiner in the August 2009 examination noted that the Veteran had abused alcohol since Vietnam, but he did not opine as to whether the Veteran's alcohol abuse was secondary to his PTSD.  However, he did indicate that the Veteran's depressive symptoms were secondary to his PTSD by providing diagnoses of PTSD and depressive disorder not otherwise specified, secondary to PTSD.  

On the other hand, the VA examiner during a September 2010 examination opined that the Veteran's depression was more likely than not related to his alcohol consumption and that the Veteran's "alcohol use is not secondary to his military experience," essentially denying any nexus between alcohol abuse and PTSD.  This examiner further attributed anxiety to the Veteran's PTSD.  Summarizing, the September 2010 VA examiner expressed difficulty in differentiating the causes of the Veteran's depressive and alcohol abuse symptoms, ultimately concluding that the alcohol abuse, and thus the depressive symptoms, were not related to the Veteran's service.  Concluding, the examiner provided diagnoses of PTSD and mood disorder secondary to alcohol abuse.  

Subsequently, the RO requested an addendum to clarify the diagnoses specified in the September 2010 examination, and it also requested an explanation that reconciled the two different findings found in the September 2010 and August 2009 examinations.  Essentially, the August 2009 opinion showed depressive disorder secondary to PTSD and the September 2010 examination showed a "mood disorder" secondary to alcohol abuse.  Based on the September 2010 opinion, it appears that the examiner does not attribute the Veteran's alcohol abuse to his PTSD, but the examiner does not provide a rationale for this opinion.  The May 2011 addendum does not reconcile the conflicting evidence.  Thus, a new examination is required.  

Also, the RO must provide a VA examination to assess the issue of the Veteran's entitlement to TDIU.  There is insufficient medical evidence of record for the Board to adjudicate the TDIU issue.  The September 2010 VA examiner noted that "from a psychiatric standpoint," the Veteran could obtain and maintain gainful employment in the competitive market.  This opinion, however, neglects to take into account the Veteran's service-connected orthopedic disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  

2.  Ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.  

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.  The following examinations must be conducted: 

a.  An appropriate VA examination to determine the nature and severity of the Veteran's service-connected PTSD.  

All signs and symptoms of his PTSD should be reported in detail.  In other words, any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any nonservice-connected disorder.  Also, the examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of the Veteran's psychological, social, and occupational functioning.  

A rationale for any opinion offered is requested. If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training). Merely saying he/she cannot comment will not suffice. (The RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

In particular, the examiner must address the discrepancies found in the findings of the August 2009 VA examination report and the September 2010 examination report regarding whether the Veteran's depression/depressive symptoms and alcohol abuse are related to his service-connected PTSD.  

b.  An appropriate VA examination, to be conducted if possible, by a vocational rehabilitation specialist with respect to the Veteran's TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, impact his occupational functioning, i.e., render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals   



